Citation Nr: 1336779	
Decision Date: 11/13/13    Archive Date: 11/26/13

DOCKET NO.  11-19 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial rating in excess of 0 percent for bilateral hearing loss. 

2. Entitlement to initial rating in excess of 0 percent for essential hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel 



INTRODUCTION

The Veteran was a member of the Florida Army National Guard from 1978 to 2009, and he had active duty service from January 1979 to May 1979, June 1990 to January 1991, February 2003 to August 2003, and August 2007 to October 2008. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office via the Appeals Management Center (AMC) located in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In October 2011, within 90 days of the Veteran's receipt of the Board's appeal certification letter, the Veteran requested that the RO schedule him for an in person Travel Board hearing.  The RO never fulfilled the Veteran's request.

Accordingly, the case is REMANDED for the following action:

Schedule a Travel Board hearing for the Veteran and inform the Veteran and his representative of the date and time when the hearing is scheduled. 

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



